Title: To James Madison from William Branch Giles, 6 January 1803 (Abstract)
From: Giles, William Branch
To: Madison, James


6 January 1803, Amelia. Encloses a letter received from Thomas Worthington so JM may apprise the president of observations it contains regarding the appointment of a district judge for Ohio. Regrets that his state of health prevents him from performing his duties in Congress during the present session. Had intended to proceed to Washington on “the first relaxation” of his “complicated complaints,” but the “inflexible perserverance of the Rheumatic affections” which afflict him has ended every such expectation. Thinks his health is otherwise “somewhat improved.” While “sustaining in great pain a reluctant absence” from his public duties, he congratulates JM and the president on the “prosperous state of our public affairs in general, resulting from a wise and just administration.” It is a consolation to him that the president’s message so clearly marked the path for Congress to pursue during the present session that no occasion can exist for any services he could render. The message gives “universal pleasure” to Republicans in his area and “even the few Federalists” he has seen are at a loss to find points to criticize.
 

   
   RC (DLC). 3 pp. Printed in Dice Robins Anderson, William Branch Giles: A Study in the Politics of Virginia and the Nation from 1790 to 1830 (Menasha, Wis., 1914), pp. 92–93.



   
   Giles presumably enclosed a 17 Nov. letter to him from Worthington recommending Charles Willing Byrd as district judge in preference to William McMillan, a supporter of Arthur St. Clair (DNA: RG 59, LAR, 1801–9, filed under “Byrd”) (printed in Carter, Territorial Papers, Northwest Territory, 3:257–58).


